DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 05/09/2022.  Claims 1-7 are still pending in the application.

Information Disclosure Statement
The information disclosure statements filed 05/10/2022 and 05/12/2022 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  They have been considered and placed in the application file.

Terminal Disclaimer
The terminal disclaimer filed on 05/09/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent application number 16/864,312 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record, considered individually or in combination, appears to fail to fairly show or suggest a claimed invention comprising, among other limitations, novel and unobvious limitations of "a beam former that sets a beam pattern of the beam forming antenna depending on an antenna weight vector selected from a beam table, wherein in the beam table, a peak direction of an array factor corresponding to each antenna weight vector is non-uniformly distributed in an angular space such that a difference between two peak directions adjacent to each other in the angular space varies in the peak direction of the array factor corresponding to each antenna weight vector constituting the beam table," structurally and functionally interconnected in a manner as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        July 12, 2022